                    1         Z. Kathryn Branson, Bar No. 11540
                              kbranson@littler.com
                    2         Kelsey E. Stegall, Bar No. 14279
                              kstegall@littler.com
                    3         LITTLER MENDELSON P.C.
                              3960 Howard Hughes Parkway
                    4         Suite 300
                              Las Vegas, Nevada 89169.5937
                    5         Telephone:     702.862.8800
                              Fax No.:       702.862.8811
                    6
                              Attorneys for Defendant
                    7         COX COMMUNICATIONS LAS VEGAS INC., D/B/A
                              COX COMMUNICATIONS
                    8
                    9                                            UNITED STATES DISTRICT COURT

                 10                                                  DISTRICT OF NEVADA

                 11

                 12           VONTESCH L. BARNES,                                   Case No. 2:21-cv-00656-RFB-VCF

                 13                                 Plaintiff,                      STIPULATION AND PROPOSED
                                                                                    ORDER TO EXTEND TIME FOR
                 14                  v.                                             DEFENDANT TO REPLY TO
                                                                                    PLAINTIFF’S OPPOSITION TO
                 15           COX COMMUNICATIONS LAS VEGAS                          DEFENDANT’S MOTION TO DISMISS
                              INC., D/B/A COX COMMUNICATIONS,
                 16           DOES I through X, and ROE CORPORATIONS
                              XI through XX, inclusive,                             (FIRST REQUEST)
                 17
                                                    Defendant.
                 18

                 19
                                     Pursuant to Local Rule IA 6-1 and Local Rule 26-3, Plaintiff Vontesch L. Barnes (“Plaintiff”)
                 20
                              and Defendant Cox Communications Las Vegas Inc. d/b/a Cox Communications (“Defendant”)
                 21
                              (collectively the “Parties”), by and through their attorneys of record, hereby stipulate that Defendant
                 22
                              has an additional seven (7) days to file its Reply in support of its Motion to Dismiss, (ECF No. 5),
                 23
                              which is currently due Wednesday, May 19, 2021. It is hereby stipulated and agreed that Defendant
                 24
                              is to file its Reply on or before May 26, 2021.
                 25
                                     This extension of time is requested by Defendant’s counsel, who requires additional time to
                 26
                              prepare this reply.
                 27
                              ///
                 28
LITTLER MENDELSON P.C.
 3960 Howard Hughes Parkway
          Suite 300
  Las Vegas, NV 89169.5937                                                      1
        702.862.8800
                    1                   This is the first request for such extension of time by Defendant. This request is made in
                    2          good faith and not for the purpose of delay.
                    3         Dated: May 18, 2021
                    4

                    5         Respectfully submitted,                         Respectfully submitted,

                    6

                    7         /s/ Steven H. Burke, Esq.
                               STEVEN H. BURKE, ESQ.                           Z. KATHRYN BRANSON, ESQ.
                    8          LAW OFFICE OF                                   KELSEY E. STEGALL, ESQ.
                               STEVEN H. BURKE, LLC d.b.a.                     LITTLER MENDLESON
                    9          THE 808 FIRM

                 10           Attorneys for Plaintiff                          Attorneys for Defendant
                              VONTESCH L. BARNES                               COX COMMUNICATIONS LAS VEGAS INC.,
                 11                                                            d/b/a COX COMMUNICATIONS

                 12

                 13
                                                                              IT IS SO ORDERED:
                 14

                 15
                                                                              ______________________________________
                 16                                                           UNITED STATES DISTRICT COURT JUDGE

                 17
                                                                              Dated: ____________________
                 18

                 19                                                        DATED this 19th day of May, 2021.

                               4844-2788-8873.1 / 111727-1001
                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
LITTLER M ENDELSON P.C.
 3960 Howard Hughes Parkway
          Suite 300
  Las Vegas, NV 89169.5937                                                       2
        702.862.8800
